Citation Nr: 1227012	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-24 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to service connection for a skin rash, to include as secondary to herbicide exposure.

2. Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Ishizawar, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to May 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  In the Veteran's July 2009 VA Form 9, substantive appeal, he requested a videoconference hearing before the Board.  Such a hearing was initially scheduled for June 6, 2012; however, in a statement received on June 1, 2012, the Veteran indicated that he would not be able to attend that hearing and requested that it be rescheduled.  A videoconference hearing was rescheduled for August 6, 2012; however, in a statement received on June 8, 2012, the Veteran withdrew his request for a hearing in writing.


FINDING OF FACT

On June 8, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran in writing that he intended to withdraw his appeals seeking service connection for a skin rash, to include as secondary to herbicide exposure, and a rating in excess of 50 percent for PTSD; there is no question of fact or law remaining before the Board in these matters.


CONCLUSION OF LAW

Regarding the claims of service connection for a skin rash, to include as secondary to herbicide exposure, and an increased rating for PTSD, the criteria for withdrawal of an appeal by the appellant are met; the Board has no further jurisdiction in these matters.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2011).




REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  However, given the appellant's expression of intent to withdraw his appeals in the matters of service connection for a skin rash, to include as secondary to herbicide exposure, and a rating in excess of 50 percent for PTSD, further discussion of the impact of the VCAA on the matters is not necessary.

B. Legal Criteria, Factual Background, and Analysis

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal, which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204.

In a statement received on June 8, 2012, the appellant indicated that he was withdrawing his appeals seeking service connection for a skin rash, to include as secondary to herbicide exposure, and an increased rating for his service-connected PTSD.  Hence, there is no allegation of error of fact or law for appellate consideration on these claims.  Accordingly, the Board does not have jurisdiction to consider an appeal in these matters, and the appeals must be dismissed.




ORDER

The appeals seeking service connection for a skin rash, to include as secondary to herbicide exposure, and a rating in excess of 50 percent for PTSD are dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


